Citation Nr: 0113925	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a hernia.  

2.  Entitlement to service connection for a neck injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


REMAND

The appellant had active service from January 1943 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In January 2001, the appellant filed with the Board a 
statement signed by him and witnessed by a friend.  The 
appellant also submitted a statement waiving initial RO 
consideration of this additional evidence.  See 38 C.F.R. 
§ 20.1304(c) (pertinent evidence received after certification 
of appeal must be referred to RO for review and preparation 
of supplemental statement of the case, unless this procedural 
right is waived in writing or Board determines that 
benefit(s) to which evidence relates may be allowed without 
such referral).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined VA's duty-to-assist obligations, enhanced its duty 
to notify the appellant of information and evidence necessary 
to substantiate a claim, and eliminated the well-grounded-
claim concept, thereby superseding Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA could not assist in development of a not-
well-grounded claim).  The VCAA applies to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

As the RO denied the claims herein at issue as not well 
grounded, a concept eliminated by the VCAA, these changes 
necessitate a remand for compliance with the revised notice 
and duty-to-assist provisions.  

In an effort to assist the RO, the Board reviewed the claims 
file and has identified specific actions to assist the 
appellant in compliance with the VCAA.  At his January 2001 
hearing, the appellant testified that he injured his neck 
during basic training when a tree branch fell on his neck.  
He indicated he was treated during the first six months of 
his service at a first aid station at Camp Pickett, Virginia, 
underwent a surgical procedure there, and was told by a 
service physician that he had a damaged vertebra.  He said x-
rays were not taken.  He also stated that he injured himself 
aboard ship at sea lifting stretchers and underwent a hernia 
surgery at Camp Shank, New Jersey.  He could not remember the 
specific date of his injury or treatment.  The service 
medical records associated with the claims file do not 
include any indication of treatment for a hernia or a neck 
injury.  

The provisions of the VCAA require VA to make every 
reasonable effort to obtain relevant records (including 
private, VA, and other Federal agency records) that are 
adequately identified.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A) (emphasis 
supplied).  On remand, the RO should ask the veteran to be as 
specific as possible about the month and year in which he 
received treatment at Camp Shank, New Jersey.  The RO must 
seek to obtain copies of any service clinical records 
relevant to the appellant prepared at Camp Pickett, Virginia, 
and, if the veteran is able to provide enough information to 
attempt to locate such records, at Camp Shank, New Jersey.  

The VCAA also requires, in appropriate cases, that VA provide 
the appellant with a medical examination or opinion when 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098 (2000) (to be codified 38 U.S.C.A. § 5103A).  
After obtaining any available evidence, the RO should afford 
the appellant a VA examination to determine any relationship 
between his service and any current residuals of a hernia and 
a neck injury.  

While the Board has identified specific action that must be 
undertaken, it remains the RO's responsibility to ensure that 
all appropriate development is undertaken.  

Accordingly, this case is REMANDED for the following:

1.  In undertaking the development 
herein, the RO must ensure that all 
notification and development action 
required by the VCAA, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  Notify the appellant that it is 
important to have more specific 
information as to the date of his hernia 
surgery in service, in order to 
facilitate a search for records relating 
to that surgery.  Ask him to be as 
specific as he is able to be as to the 
month and year in which he had the hernia 
surgery.

Ask him to identify every care provider 
who has treated him for hernia residuals 
or residuals of an in-service neck injury 
since his separation from service.  
Request all private treatment records for 
which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  If any 
development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, 
undertake appropriate notification 
action.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)).

3.  Contact the appropriate records 
repository and (A) obtain any service 
clinical records relevant to the 
appellant's neck injury that were 
prepared in the first six months of 1943 
at Camp Pickett, Virginia; and (B) obtain 
any service clinical records relevant to 
the appellant during the time frame 
indicated by the appellant at Camp Shank, 
New Jersey.  All documents obtained 
should be associated with the claims 
file.  

4.  If the search for any service 
clinical records is successful, or if 
otherwise indicated, schedule the 
appellant for a VA examination to 
determine whether he has current 
residuals of a hernia and a neck injury.  
The claims file and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination, and the examiner is asked to 
review service medical and any service 
clinical records obtained, as well as the 
August 1983 VA examination report.  Any 
necessary tests and studies should be 
conducted if needed to confirm the 
presence of residuals of a hernia and a 
neck injury.  The examiner is asked to 
review the claims file and to opine 
whether it is at least as likely as not 
that any current residuals of a hernia 
and a neck injury are related to his 
service.  The medical rationale for any 
opinion should be provided.

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

6.  Thereafter, the RO should 
readjudicate this claim in accordance 
with applicable law and regulations.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


